Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-121

IN RE ELIZABETH KREIS

An Administratively Suspended Member of the
Bar of the District of Columbia Court of Appeals                 DDN: 353-17
Bar Registration No. 435140

BEFORE:      Thompson and Beckwith, Associate Judges, and Farrell, Senior Judge.

                                   ORDER
                              (FILED – May 3, 2018)

       On consideration of the certified order from the Colorado Supreme Court
suspending respondent from the practice of law for a period of six months, all
stayed but 90 days to be followed by an eighteen-month period of probation; this
court’s February 28, 2018, order suspending respondent pending resolution of this
matter and directing her to show cause why reciprocal discipline should not be
imposed; the response thereto; the statement of Disciplinary Counsel; respondent’s
notice that she has not practiced law in the District of Columbia and D.C. Bar R.
XI, §14 (g) affidavit, jointly construed as meeting the requirement of In re
Goldberg, 460 A.2d 982 (D.C. 1983); and it further appearing that respondent
stipulated to the factual basis underlying her Colorado discipline and
acknowledged her misconduct, it is

       ORDERED that Elizabeth Kreis is hereby suspended from the practice of
law in the District of Columbia for a period of six months, all stayed but 90 days to
be followed by an eighteen-month period of probation, nunc pro tunc to January 2,
2018. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198
(D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all
cases in which the respondent does not participate).

                                  PER CURIAM